                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Jackqyln Dale Clark                                                     CHAPTER 13
Harold Eugene Clark Sr. aka Harold Eugene Clark

                                  Debtors

U.S. Bank National Association, as Trustee,                          NO. 17-02060 HVW
Successor in Interest to Wachovia Bank, National
Association, (formerly known as First Union
National Bank) as Trustee, for Long Beach Mortgage
Loan Trust 2001-4
                                                                    11 U.S.C. Section 362
                                  Movant
                vs.

Jackqyln Dale Clark
Harold Eugene Clark Sr. aka Harold Eugene Clark

                                  Debtors

Charles J. DeHart, III, Esquire
                                  Trustee

                                              ORDER


        Upon consideration of the foregoing stipulation, it is hereby ORDERED that the Stipulation

is approved by the Court. However, this court retains discretion regarding entry of any further order.




     Dated: February 5, 2021                By the Court,



                                            Henry W. Van Eck, Chief Bankruptcy Judge        (CD)




Case 1:17-bk-02060-HWV             Doc 80 Filed 02/05/21 Entered 02/05/21 10:22:52                 Desc
                                   Main Document    Page 1 of 1
